Citation Nr: 1340749	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-34 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for dyshidrosis of the feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1979 to November 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant records have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran was afforded VA examinations in March 2009, May 2010, and March 2011 to determine the severity of her skin disability.  

In March 2013, the Veteran testified that the severity of her skin condition fluctuates seasonally and reaches its active stage during the summer months when temperatures exceed 80 degrees.  The Veteran has only been examined in the spring, and she has testified that none of her VA examinations occurred during the time of year when she experienced flare-ups. 

VA must offer an examination during an active stage of a skin condition.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) 




As the Veteran's skin condition has not been evaluated in its active phase, 
the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination during an active phase of her skin disability to determine the severity of the condition.   

The VA examiner is asked to note for the report whether the examination was conducted during a period of flare-up or active phase of the skin disability.

The VA examiner is asked to describe the percentage of the entire body area involved and the percentage of the exposed area affected by the skin disability.  

The VA examiner is asked to address in the Veteran's case whether the feet should be considered an "exposed area." 

The VA examiner is asked to whether the Veteran is using any corticosteroids or other immunosuppressive drugs for her skin disability, and if so, the duration of use.  

The Veteran's file must be made available to the VA examiner for review.    

2.  After the above development has been completed, adjudicate the claims.   If any benefit is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


